MEMORANDUM **
Jaypal Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings pending the adjudication of his U Visa application. We grant the petition for review and remand.
At the time of its order, the BIA did not have the benefit of regulatory guidance regarding U Visas or of our decision in Ramirez Sanchez v. Mukasey, 508 F.3d 1254 (9th Cir.2007). The regulations make clear that the BIA has the authority to continue proceedings at the request of a petitioner who has applied for a U Visa or to terminate proceedings without prejudice at the joint request of the petitioner and Immigration and Customs Enforcement. See 8 C.F.R. § 214.14(c)(l)(i); see also 72 Fed.Reg. 53022 n. 10 (“While this rule specifically addresses joint motions to terminate, it does not preclude the parties *773from requesting a continuance of the proceedings.”); 8 C.F.R. § 214.14(c)(l)(ii) (providing that a U Visa petitioner who is subject to a final removal order may request a stay of removal). We remand to the BIA to consider Singh’s request for reopening in light of the new U Visa regulations as a request for a continuance, or to consider any joint motion for a stay or termination. On remand, Singh may submit to the BIA any additional evidence that he may have with respect to his application for a U Visa.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.